DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/22/2021 has been entered.  Claims 1-11 and 22-24 are pending in the application.  Claims 4-7 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 8, and 23-24 are objected to because of the following informalities:  
-Claim 1, line 19: please correct “of the of the” to “of the”
-Claim 3, line 3: please correct “the total flow” to “a total flow”.
-Claim 8, line 2: please correct “a lengthwise direction” to “the lengthwise direction”.
-Claim 23, line 2: please correct “a lengthwise direction” to “the lengthwise direction”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US Patent Application Publication No. 2002/0035347), in the embodiment of Figs. 2 and 8C, in view of Bagaoisan et al. (US Patent Application Publication No. 2002/0035347), in the embodiment of Figs. 5 and 8A.
Regarding claim 1, Bagaoisan discloses an assistive jet aspiration catheter (10, see Figs. 2 and 8C) comprising:
a catheter body (20) having a distal end (22) a proximal end (end of 20 opposite to 22), and an outer wall (outer surface of 20);

a distal tip (46) positioned at the distal end (22) of the catheter body (20), the distal tip (46) having an aspiration opening (opening at distalmost end of 46) in communication with the aspiration lumen (lumen of 20); and
an assistive jet element comprising an assistive jet inlet opening (47) extending through the outer wall (outer surface of 20) in the catheter body (20) and in communication with the aspiration lumen (lumen of 20);
wherein:
the assistive jet element is adapted to draw fluid through the assistive jet inlet opening (47) from a location outside of the aspiration lumen (lumen of 20) and to direct an assistive jet flow of the fluid through the aspiration lumen (lumen of 20) from the assistive jet inlet opening (47) to a blockage in the aspiration lumen (lumen of 20) distal to the assistive jet inlet opening (47) when suction is applied to the aspiration lumen (lumen of 20) and when the aspiration lumen (lumen of 20) is partially or fully blocked by the blockage distal to the assistive jet inlet opening (47), the assistive jet flow being sufficient to break off pieces of the blockage (see Fig. 9, par. [0069] and [0079] - note: the direction and pathway of flow through the assistive jet inlet opening 47 would depend entirely on blood pressure, suction rate, and distance between the distal tip of the catheter and the blockage and occlusion device).
However, Bagaoisan, in the embodiment of Figs. 2 and 8C, fails to explicitly disclose that the aspiration opening has an angled or curved profile in a lengthwise 
Bagaoisan, in the embodiment of Figs. 5 and 8A, discloses an alternative aspiration catheter (36) wherein the aspiration opening (opening at distal tip of 44) has an angled or curved profile in a lengthwise direction of the catheter body (body of 36).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration opening of the embodiment of Bagaoisan Figs. 2 and 8C to include an angled profile as shown in the embodiment of Bagaoisan Figs. 5 and 8A in order to provide effective retrieval of particles (see Bagaoisan par. [0069]).  Because the side ports 47 extend around all sides of the distal tip of the catheter (see Fig. 8C), this modification would provide that the assistive jet inlet opening (47) is arranged in the catheter body (20) on a diametrically same side to a most distal portion of the aspiration opening (opening at distal tip of 46) (see Fig. 8C, which has been modified to include the angled tip of Fig. 8A).

Regarding claim 2, modified Bagaoisan discloses the aspiration catheter of claim 1 substantially as claimed.  However, modified Bagaoisan fails to explicitly disclose that an axial centerline of the assistive jet inlet opening is positioned from approximately 2 mm in a distal direction to approximately 10 mm in a proximal direction with respect to a proximal edge of the aspiration opening.


Regarding claim 3, modified Bagaoisan discloses the aspiration catheter of claim 1 substantially as claimed.  However, modified Bagaoisan fails to explicitly disclose that the assistive jet element is sized and configured to draw less than approximately 20% by volume of the total flow aspirated through the aspiration lumen when a flow through the aspiration opening is not substantially impeded by blockage.
Bagaoisan discloses that the assistive jet element (47) needs to be optimized to "enhance the aspiration rate" (see par. [0069]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 8, modified Bagaoisan discloses the aspiration catheter of claim 1 substantially as claimed, wherein the aspiration opening (see Fig. 8C, where the opening at the distal tip of 46 has been previously modified to include the angled tip of Fig. 8A) is angled in a lengthwise direction of the catheter body (20).

Regarding claim 11, modified Bagaoisan discloses the aspiration catheter of claim 1 substantially as claimed, further comprising a syringe (not shown - see par. [0080]), the syringe being in communication with the aspiration lumen (lumen of 20) and providing a source of suction to the aspiration lumen (lumen of 20) (see par. [0080]).

Regarding claim 22, Bagaoisan discloses an assistive jet aspiration catheter (10, see Figs. 2 and 8C) comprising:
a catheter body (20) having a distal end (22) a proximal end (end of 20 opposite to 22), and an outer wall (outer surface of 20);

a distal tip (46) positioned at the distal end (22) of the catheter body (20), the distal tip (46) having an aspiration opening (opening at distalmost end of 46) in communication with the aspiration lumen (lumen of 20); and
an assistive jet inlet opening (47) extending through the outer wall (outer surface of 20) in the catheter body (20) and in communication with the aspiration lumen (lumen of 20);
wherein:
the assistive jet inlet opening (47) is adapted to draw fluid through the assistive jet inlet opening (47) from a location outside of the aspiration lumen (lumen of 20) and to direct an assistive jet flow of the fluid through the aspiration lumen (lumen of 20) from the assistive jet inlet opening (47) to a blockage in the aspiration lumen (lumen of 20) distal to the assistive jet inlet opening (47) when suction is applied to the aspiration lumen (lumen of 20) and when the aspiration lumen (lumen of 20) is partially or fully blocked by the blockage distal to the assistive jet inlet opening (47), the assistive jet flow being sufficient to break off pieces of the blockage (see Fig. 9, par. [0069] and [0079] - note: the direction and pathway of flow through the assistive jet inlet opening 47 would depend entirely on blood pressure, suction rate, and distance between the distal tip of the catheter and the blockage and occlusion device).
However, Bagaoisan, in the embodiment of Figs. 2 and 8C, fails to explicitly disclose that the aspiration opening has an angled or curved profile in a lengthwise 
Bagaoisan, in the embodiment of Figs. 5 and 8A, discloses an alternative aspiration catheter (36) wherein the aspiration opening (opening at distal tip of 44) has an angled or curved profile in a lengthwise direction of the catheter body (body of 36).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration opening of the embodiment of Bagaoisan Figs. 2 and 8C to include an angled profile as shown in the embodiment of Bagaoisan Figs. 5 and 8A in order to provide effective retrieval of particles (see Bagaoisan par. [0069]).  Because the side ports 47 extend around all sides of the distal tip of the catheter (see Fig. 8C), this modification would provide that the assistive jet inlet opening (47) is arranged in the catheter body (20) on a diametrically same side to a most distal portion of the aspiration opening (opening at distal tip of 46) (see Fig. 8C, which has been modified to include the angled tip of Fig. 8A).  
Modified Bagaoisan still fails to explicitly disclose that an axial centerline of the assistive jet inlet opening is positioned from approximately 2 mm in a distal direction to approximately 10 mm in a proximal direction with respect to a proximal edge of the aspiration opening.  
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US Patent Application Publication No. 2002/0035347), in the embodiment of Figs. 2 and 8C, in view of Bagaoisan et al. (US Patent Application Publication No. 2002/0035347), in the embodiment of Figs. 5 and 8A, as applied to claim 1 above, further in view of Wakabayashi (US Patent Application Publication No. 2006/0122575).
Regarding claim 9, modified Bagaoisan discloses the aspiration catheter of claim 1 substantially as claimed. However, modified Bagaoisan fails to explicitly disclose that the aspiration catheter is a 3 French, 4 French, or 5 French sized catheter, and the 
Wakabayashi discloses an aspiration catheter (101) wherein the aspiration catheter is a 3 French, 4 French, or 5 French sized catheter (paragraph [0011]), and the assistive jet inlet opening (103) has a cross-sectional size or area that is from approximately 20% to approximately 50% of a cross-sectional size or area of the aspiration lumen (Fig. 1 A, paragraph [0011], the Examiner notes that 20-50% of the cross-sectional size or area of the aspiration lumen for a 3-5 F catheter corresponds with an assistive jet inlet opening diameter of about 0.447 to 1.18 mm.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter and assistive jet inlet opening sizes to those of Wakabayashi in order to ensure that when the vacuum pressure is applied to the proximal end of the catheter while the distal end is positioned within the body, the suction force of the assistive jet inlet opening is insufficient to cause injury to the body tissues (see Wakabayashi par. [0011]).

Regarding claim 10, modified Bagaoisan discloses the aspiration catheter of claim 1 substantially as claimed. However, modified Bagaoisan fails to explicitly disclose that the aspiration catheter is a 6 French or larger sized catheter, and the assistive jet inlet opening has a cross-sectional size that is from approximately 10% to approximately 40% of a cross-sectional area of the aspiration lumen.
Wakabayashi discloses an aspiration catheter (101) wherein the aspiration catheter is a 6 French or larger sized catheter (paragraph [0011]), and the assistive jet .

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US Patent Application Publication No. 2002/0035347), in the embodiment of Figs. 2 and 8C, in view of Bagaoisan et al. (US Patent Application Publication No. 2002/0035347), in the embodiment of Figs. 5 and 8A, as applied to claims 1 and 22 above, further in view of McDonald et al. (US Patent No. 6,979,318).
Regarding claim 23, modified Bagaoisan discloses the aspiration catheter of claim 1 substantially as claimed.  However, modified Bagaoisan fails to explicitly disclose that the aspiration opening is curved in a lengthwise direction of the catheter body.
McDonald discloses a catheter (see Figs. 4A-C) having an end opening (opening at tip 32) which is curved in a lengthwise direction of the catheter body (50).  Therefore, 

Regarding claim 24, modified Bagaoisan discloses the aspiration catheter of claim 22 substantially as claimed.  However, modified Bagaoisan fails to explicitly disclose that the aspiration opening is curved in a lengthwise direction of the catheter body.
McDonald discloses a catheter (see Figs. 4A-C) having an end opening (opening at tip 32) which is curved in a lengthwise direction of the catheter body (50).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration opening of modified Bagaoisan to be curved in order to reduce the tissue damage caused by the catheter during insertion (see McDonald col. 5 lines 56-65).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783